                                          Case 4:19-cv-05713-YGR Document 54 Filed 11/16/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RYAN PHAN,
                                   4                                                       Case No. 19-cv-05713-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         COSTCO WHOLESALE CORPORATION,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, August 31, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR MEDIATION         TO BE
                                                                                              June 5, 2020
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval for good cause
                                  15
                                        PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          July 17, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: October 16, 2020 February 19, 2021
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: October 30, 2020 March 5, 2021
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              November 13, 2020 March 19, 2021
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             on 35 day notice [Dispositive motions filed
                                  22    BE HEARD BY:                                          by 8/14/2020. [Daubert motions filed by
                                  23                                                          12/1/2020]
                                                                                              Friday, December 11, 2020 March 5, 2021
                                  24    COMPLIANCE HEARING (SEE PAGE 2)
                                                                                              at 9:01 a.m.
                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  December 18, 2020 March 12, 2021

                                  26

                                  27
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                              1
                                  28
                                       summary judgment.
                                          Case 4:19-cv-05713-YGR Document 54 Filed 11/16/20 Page 2 of 2




                                   1    PRETRIAL CONFERENCE:                                   Friday, January 8, March 26, 2021 at 9:00 a.m.

                                   2    TRIAL DATE :                                           Monday, February 1, April 12, 2021 at
                                                                                               8:30 a.m. for Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, December
                                   5
                                       11, 2020 March 5, 2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the
                                   6
                                       Court’s Pretrial Setting Instructions and are in compliance therewith. The compliance hearing
                                   7
                                       shall be held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1.
                                   8
                                       Five (5) business days prior to the date of the compliance hearing, the parties shall file a one-page
                                   9
                                       JOINT STATEMENT confirming they have complied with this requirement or explaining their
                                  10
                                       failure to comply. If compliance is complete, the parties need not appear and the compliance
                                  11
                                       hearing will be taken off calendar. Telephonic appearances will be allowed if the parties have
                                  12
Northern District of California
 United States District Court




                                       submitted a joint statement in a timely fashion. Failure to do so may result in sanctions.
                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                       IT IS SO ORDERED.
                                  17
                                       Dated: 11/16/2020
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
